DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,504,003. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-13 and 15-20 of the current application are anticipated by claims 1-18 of U.S. Patent No. 10,504,003 in that claims 1-18 of U.S. Patent No. 10,504,003 contain all the limitations of claims 1-3, 5-13 and 15-20 of the current application and are therefore not patentably distinct from U.S. Patent No. 10,504,003.
Claims 1-3, 5-13 and 15-20 of the current application recite similar limitations as claims 1-18 of U.S. Patent No. 10,504,003 as follows:
Current Application No. 17/509,402
U.S. Patent No. 10,504,003
1. A computing device configured to Distify 3D imagery, the computing device comprising one or more processors configured to: obtain a three dimensional (3D) image, wherein the 3D image defines a 3D point cloud; generate a two dimensional (2D) image matrix based upon the 3D image, wherein the 2D image matrix includes one or more 2D matrix points, and wherein each 2D matrix point has a horizontal coordinate and a vertical coordinate; and generate an output feature vector as a data structure that includes at least one 2D matrix point of the 2D image matrix, and a 3D point in the 3D point cloud of the 3D image, wherein the 3D point in the 3D point cloud is mapped to a coordinate pair comprised of the horizontal coordinate and the vertical coordinate of the at least one 2D matrix point of the 2D image matrix, and wherein the output feature vector is input into a predictive model.

1. A computing device configured to Distify 3D imagery, the computing device comprising one or more processors configured to: obtain a three dimensional (3D) image, wherein the 3D image includes rules defining a 3D point cloud; generate a two dimensional (2D) image matrix based upon the 3D image, wherein the 2D image matrix includes one or more 2D matrix points mapped to the 3D image, and wherein each 2D matrix point has a horizontal coordinate and a vertical coordinate; and generate an output feature vector as a data structure that includes (1) a first set of values comprising a first horizontal coordinate and a first vertical coordinate of at least one 2D matrix point of the 2D image matrix, and (2) a second set of values comprising a second vertical coordinate, a second horizontal coordinate, and a depth coordinate of a 3D point in the 3D point cloud of the 3D image, wherein the second horizontal coordinate and the second vertical coordinate of the 3D point comprise a nearest horizontal and vertical coordinate pair having a nearest distance with respect to a first horizontal and vertical coordinate pair comprised of the first horizontal coordinate and the first vertical coordinate of the at least one 2D matrix point of the 2D image matrix, and wherein the output feature vector is input into a predictive model.
2. The computing device of claim 1, wherein the output feature vector indicates one or more image feature values associated with the 3D point, wherein each image feature value defines one or more items of interest in the 3D image.
2. The computing device of claim 1, wherein the output feature vector indicates one or more image feature values associated with the 3D point, wherein each image feature value defines one or more items of interest in the 3D image.
3. The computing device of claim 2, wherein the one or more items of interest in the 3D image include one or more of the following: a person's head, a person's facial features, a person's hand, or a person's leg.
3. The computing device of claim 2, wherein the one or more items of interest in the 3D image include one or more of the following: a person's head, a person's facial features, a person's hand, or a person's leg.
5. The computing device of claim 1, wherein the output feature vector further includes a distance value generated based on the distance from the at least one 2D matrix point to the 3D point.
4. The computing device of claim 1, wherein the output feature vector further includes a distance value generated based on the distance from the at least one 2D matrix point to the 3D point.
6. The computing device of claim 1, wherein the 3D image and rules defining the 3D point cloud are obtained from one or more respective PLY files or PCD files.
5. The computing device of claim 1, wherein the 3D image and rules defining the 3D point cloud are obtained from one or more respective PLY files or PCD files.
7. The computing device of claim 1, wherein the 3D image is a frame from a 3D movie.
6. The computing device of claim 1, wherein the 3D image is a frame from a 3D movie.
8. The computing device of claim 1, wherein the 3D image is obtained from one or more of the following: a camera computing device, a sensor computing device, a scanner computing device, a smart phone computing device or a tablet computing device.
7. The computing device of claim 1, wherein the 3D image is obtained from one or more of the following: a camera computing device, a sensor computing device, a scanner computing device, a smart phone computing device or a tablet computing device.
9. The computing device of claim 1, wherein a total quantity of the one or more 2D matrix points mapped to the 3D image is less than a total quantity of horizontal and vertical coordinate pairs for all 3D points in the 3D point cloud of the 3D image.
8. The computing device of claim 1, wherein a total quantity of the one or more 2D matrix points mapped to the 3D image is less than a total quantity of horizontal and vertical coordinate pairs for all 3D points in the 3D point cloud of the 3D image.
10. The computing device of claim 1, wherein the computing device is further configured to Distify a second 3D image in parallel with the 3D image.
9. The computing device of claim 1, wherein the computing device is further configured to Distify a second 3D image in parallel with the 3D image.


Claims 11-13 and 15-20 of the current application correspond to claims 10-18 of U.S. Patent No. 10,504,003.
As noted above, claims 1-3, 5-13 and 15-20 of the current invention are anticipated by claims 1-18 of U.S. Patent No. 10,504,003 in that claims 1-18 of U.S. Patent No. 10,504,003 contain all the limitations of claims 1-3, 5-13 and 15-20 of the current application and are therefore not patentably distinct from U.S. Patent No. 10,504,003.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,176,414. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are anticipated by claims 1-18 of U.S. Patent No. 11,176,414 in that claims 1-18 of U.S. Patent No. 11,176,414 contain all the limitations of claims 1-20 of the current application and are therefore not patentably distinct from U.S. Patent No. 11,176,414.
Claims 1-20 of the current application recite similar limitations as claims 1-18 of U.S. Patent No. 11,176,414 as follows:
Current Application No. 17/509,402
U.S. Patent No. 11,176,414
1. A computing device configured to Distify 3D imagery, the computing device comprising one or more processors configured to: obtain a three dimensional (3D) image, wherein the 3D image defines a 3D point cloud; generate a two dimensional (2D) image matrix based upon the 3D image, wherein the 2D image matrix includes one or more 2D matrix points, and wherein each 2D matrix point has a horizontal coordinate and a vertical coordinate; and generate an output feature vector as a data structure that includes at least one 2D matrix point of the 2D image matrix, and a 3D point in the 3D point cloud of the 3D image, wherein the 3D point in the 3D point cloud is mapped to a coordinate pair comprised of the horizontal coordinate and the vertical coordinate of the at least one 2D matrix point of the 2D image matrix, and wherein the output feature vector is input into a predictive model.
4. The computing device of claim 1, wherein the output feature vector is input into a predictive model for determining a user behavior.
1. A computing device configured to Distify 3D imagery, the computing device comprising one or more processors configured to: obtain a three dimensional (3D) image, wherein the 3D image includes rules defining a 3D point cloud; generate a two dimensional (2D) image matrix based upon the 3D image, wherein the 2D image matrix includes one or more 2D matrix points mapped to the 3D image, and wherein each 2D matrix point has a horizontal coordinate and a vertical coordinate; and generate an output feature vector as a data structure that includes a horizontal coordinate and a vertical coordinate of at least one 2D matrix point of the 2D image matrix, and a 3D point in the 3D point cloud of the 3D image, wherein the 3D point in the point cloud of the 3D image has a nearest distance with respect to a coordinate pair comprised of the horizontal coordinate and the vertical coordinate of the 2D image matrix compared with any other coordinate pair of the 2D image matrix, and wherein the output feature vector is input into a predictive model for determining a user behavior.
2. The computing device of claim 1, wherein the output feature vector indicates one or more image feature values associated with the 3D point, wherein each image feature value defines one or more items of interest in the 3D image.
2. The computing device of claim 1, wherein the output feature vector indicates one or more image feature values associated with the 3D point, wherein each image feature value defines one or more items of interest in the 3D image.
3. The computing device of claim 2, wherein the one or more items of interest in the 3D image include one or more of the following: a person's head, a person's facial features, a person's hand, or a person's leg.
3. The computing device of claim 2, wherein the one or more items of interest in the 3D image include one or more of the following: a person's head, a person's facial features, a person's hand, or a person's leg.
5. The computing device of claim 1, wherein the output feature vector further includes a distance value generated based on the distance from the at least one 2D matrix point to the 3D point.
4. The computing device of claim 1, wherein the output feature vector further includes a distance value generated based on the distance from the at least one 2D matrix point to the 3D point.
6. The computing device of claim 1, wherein the 3D image and rules defining the 3D point cloud are obtained from one or more respective PLY files or PCD files.
5. The computing device of claim 1, wherein the 3D image and rules defining the 3D point cloud are obtained from one or more respective PLY files or PCD files.
7. The computing device of claim 1, wherein the 3D image is a frame from a 3D movie.
6. The computing device of claim 1, wherein the 3D image is a frame from a 3D movie.
8. The computing device of claim 1, wherein the 3D image is obtained from one or more of the following: a camera computing device, a sensor computing device, a scanner computing device, a smart phone computing device or a tablet computing device.
7. The computing device of claim 1, wherein the 3D image is obtained from one or more of the following: a camera computing device, a sensor computing device, a scanner computing device, a smart phone computing device or a tablet computing device.
9. The computing device of claim 1, wherein a total quantity of the one or more 2D matrix points mapped to the 3D image is less than a total quantity of horizontal and vertical coordinate pairs for all 3D points in the 3D point cloud of the 3D image.
8. The computing device of claim 1, wherein a total quantity of the one or more 2D matrix points mapped to the 3D image is less than a total quantity of horizontal and vertical coordinate pairs for all 3D points in the 3D point cloud of the 3D image.
10. The computing device of claim 1, wherein the computing device is further configured to Distify a second 3D image in parallel with the 3D image.
9. The computing device of claim 1, wherein the computing device is further configured to Distify a second 3D image in parallel with the 3D image.


Claims 11-20 of the current application correspond to claims 10-18 of U.S. Patent No. 11,176,414.
As noted above, claims 1-20 of the current invention are anticipated by claims 1-18 of U.S. Patent No. 11,176,414 in that claims 1-18 of U.S. Patent No. 11,176,414 contain all the limitations of claims 1-20 of the current application and are therefore not patentably distinct from U.S. Patent No. 11,176,414.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klement et al., U.S. Publication No. 2018/0025240 discloses a system and method that estimates the status of a driver of a vehicle using images acquired from a depth sensor, an infrared image and a color image, creates a 3D model of the head of the driver and estimates the pose of the head of the driver.
Minear et al., U.S. Publication No. 2010/0207936 discloses a system and method that combines a 2D image with a 3D point cloud for improved visualization of a common scene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668